Citation Nr: 0621574	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to service connection for malaria.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Ron Settle, Intern 




INTRODUCTION

The claim at issue comes from the Board of Veteran's Appeals 
(BVA or Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the benefit sought on appeal.  
The veteran, who had active service from December 1958 to 
November 1960, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  


FINDING OF FACT

The veteran is not currently shown to have malaria and is not 
show to have any residual disability from the malaria treated 
during service.  


CONCLUSION OF LAW

Malaria was not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in March 2004.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claim.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran contends that he was treated for malaria while in 
service, and presumably that he currently has residual 
disability that is related to that service infection.  This 
contention is supported to the extent that the veteran's 
service medical records that show he was hospitalized for 
treatment of malaria during service.  However, the evidence 
does not show that the veteran either currently has malaria, 
or that he has any residual disability that is related to the 
malaria he was treated for during service.   

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability is the 
result of a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A § 1131; 38 C.F.R §§ 3.303, 
3.304.  In addition, where a veteran served ninety days or 
more during a period of war and certain tropical diseases, 
including malaria, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
related to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

One of the main issues that must be addressed in a claim of 
service connection is whether the claimed injury or 
disability is currently present.  In this case, there is no 
medical evidence to show that the veteran currently has 
malaria or residuals of malaria.  The veteran has not 
submitted any evidence of a current diagnosis of malaria, nor 
has the veteran identified a treatment provider with records 
indicating treatment of malaria.  In the absence of proof of 
a present disability, there is no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Simply put, despite the veteran's contentions that 
he currently suffers from malaria or residuals of malaria, 
the evidence of record does not show any clinical findings of 
such.

The veteran was advised of the need to submit medical 
evidence demonstrating evidence of a current disability by 
way of a March 2004 letter from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in a March 2004 letter of the 
need to submit medical evidence of a current disability.  
While the veteran is clearly of the opinion that he has 
malaria or residuals of the malaria that was treated during 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis of a medical disorder or the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for malaria is not established in the absence of 
competent medical evidence a current disorder. 


ORDER

Service connection for malaria is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


